DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 11/24/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 58-137721A (hereinafter “JP’721”).
Regarding claim 1, JP’721 discloses a sensor installed into a mold (abstract; also see 120 in Fig. 4) including a cable insertion member having a fixing portion (36 in Fig. 1) with a fitting recess (i.e. internal area of 46 in Fig. 1 that is occupied by 48 as shown in Fig. 1), the sensor 
	Regarding claim 2, JP’721 discloses the fiber insertion portion and the to-be-fixed portion being integrally formed (see Fig. 4).
	Regarding claim 3, JP’721 discloses the fiber insertion portion and the to-be-fixed portion being provided as separate members and the fiber insertion portion is joined to the to- be-fixed portion (see Fig. 1).
	Regarding claims 13-15, JP’721 discloses an ejector pin being used as the cable insertion member (also referred to as “projecting pin” in the English translation of JP’721; see also 124 in Fig. 4).

Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 4-6, a sensor comprising fiber optic cable for sensing temperature or pressure is well known in the art. Also, a sensor installed into a mold including a cable insertion member is also known in the art as already discussed above regarding claim 1. However, none of two flat side surfaces facing each other and a bottom surface having both edges extending from the two side surfaces, the to-be-fixed portion has two flat surfaces, and the two side surfaces are in contact with the two flat surfaces, respectively in the manner claimed claims 4-6 of the present application. There is no credible reasons why (or more importantly, how) one of ordinary skill in the art would modify the prior art sensor devices to arrive at such features.
	Claims 7-12 depend on claims 4-6 either directly or indirectly, and therefore incorporate the allowable subject matter discussed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 4,136,566 discloses a well-known fiber optic temperature sensor (Fig. 1), which includes a distal end probe portion (Fig. 2), suitable for measuring the temperature of a target site which is distally located from a light source and a receiver display element (Fig. 1).
	US Patent 6,345,974 B1 discloses an ejector pin used for an injection mold cavity (12a in 
Fig. 1) wherein the pressure sensor further comprises a pressure sensor (32 in Fig. 3) disposed at the end face of the ejector pin.
	US Patent Application Publication No. US 2014/0186487 A1 discloses an ejector pin (100 in Fig. 1A) for use in injection molding, wherein the pin contains a light guide for sensing flowrate of the molten resin material (paragraph [0038]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874